Before
              HOLIFIELD, STEWART, and STARITA
                   Appellate Military Judges

                     _________________________

                      UNITED STATES
                          Appellee

                                v.

                    Jose E. WAGNER
  Gas Turbine System Technician (Mechanical) Fireman (E-3),
                         U.S. Navy
                         Appellant

                        No. 202000124

                    Decided: 27 September 2021

  Appeal from the United States Navy-Marine Corps Trial Judiciary

                          Military Judge:
                         Stephen C. Reyes

Sentence adjudged 21 February 2020 by a general court-martial con-
vened at Fleet Activities Yokosuka, Japan, consisting of officer and
enlisted members. Sentence in the Entry of Judgment: reduction to
paygrade E-1, 3 months’ hard labor without confinement, and a dis-
honorable discharge.

                          For Appellant:
                 Major Anthony M. Grzincic USMC

                           For Appellee:
                  Captain Nicole A. Rimal, USMC
             Lieutenant Gregory A. Rustico, JAGC, USN
                 United States v. Wagner, NMCCA No. 202000124
                               Opinion of the Court

   Senior Judge HOLIFIELD delivered the opinion of the Court, in which
   Judge STEWART joined. Judge STARITA filed a separate dissenting
   opinion.

                              _________________________

           This opinion does not serve as binding precedent, but
            may be cited as persuasive authority under NMCCA
                     Rule of Appellate Procedure 30.2.

                              _________________________

HOLIFIELD, Senior Judge:
   Appellant was convicted, contrary to his pleas, of one specification of sex-
ual assault by causing bodily harm in violation of Article 120, Uniform Code
of Military Justice (2012) [UCMJ (2012)]. 1 In his sole assignment of error,
Appellant asserts that the evidence is factually insufficient to support his
conviction.
   We find no prejudicial error and affirm.

                                   I. BACKGROUND

     On 8 November 2017, four Sailors—Quartermaster Second Class (E-5)
[QM2] Mast 2 (the victim), Boatswain’s Mate Second Class (E-5) [BM2] Bravo,
Gunner’s Mate Second Class (E-5) (GM2) Sierra, and Gunner’s Mate Third
Class (E-4) [GM3] Romeo—were temporarily assigned to USS Ashland (LSD
48). During a port call in Sasebo, Japan, the four Sailors agreed to share a
hotel room and go out as a group that night. Accompanying them was a
friend of BM2 Bravo and that friend’s friend, Appellant, who was not previ-
ously known to the group of four.
    During the evening, Appellant approached QM2 Mast and expressed an
interest in her, as well as his belief that the attraction was mutual. Petty
Officer Mast rebuffed his advances, stating that she was married and not
interested in Appellant.




   1   10 U.S.C. § 920(b)(1)(B) (2012).
   2  All names in this opinion, other than those of Appellant, the judges, and coun-
sel, are pseudonyms.




                                          2
                    United States v. Wagner, NMCCA No. 202000124
                                  Opinion of the Court

   Petty Officers Sierra and Romeo were the first of the group to return to
the hotel room. Neither was intoxicated. Sometime later, when a very intoxi-
cated BM2 Bravo was ordered to leave the bar where the remaining Sailors
were, QM2 Mast and another Sailor helped BM2 Bravo back to the hotel
room. Once there, BM2 Bravo passed out on one of the twin beds. As
GM2 Sierra and GM3 Romero were asleep in the other bed, QM2 Mast lay
down on the couch.
    Sometime later, Appellant came to the room claiming he had lost his
friend and could not remember his room number. Petty Officer Mast told him
to stay, as it was nearing their curfew. She repeated this advice when Appel-
lant again sought to leave. At this point, Appellant pushed QM2 Mast down
onto the bed next to BM2 Bravo and repeated his earlier claim: “I like you
and I know you like me.” 3 Despite QM2 Mast’s verbal and physical protesta-
tions, Appellant proceeded to lay on top of her and commence sexual inter-
course. The noise of QM2 Mast’s protests woke GM2 Sierra, who then woke
GM3 Romeo. The latter heard a “slapping sound” which he attributed to
sexual intercourse, and both testified they heard QM2 Mast telling Appellant
to stop and get off of her. Petty Officer Sierra began shouting at Appellant
and telling him he had to leave, which he soon did. BM2 Bravo remained
unconscious throughout the event.
   The next morning, GM2 Sierra accompanied QM2 Mast to the hospital,
where QM2 Mast filed a restricted sexual assault report. She then contacted
Appellant, asking whether he had a sexually transmitted infection [STI].
Appellant claimed ignorance of the previous night’s assault and denied that
he would ever do such a thing. The next day, however, he went to medical
seeking an STI test, claiming he had had sex with a local national the night
before.
   Additional facts necessary to resolve the AOE are addressed below.

                                  II. DISCUSSION

    Appellant asserts the evidence is factually insufficient to support his con-
viction. We review such questions de novo. 4 In evaluating factual sufficiency,
we determine “whether, after weighing the evidence in the record of trial and




   3   R. at 233.
   4 Article 66(d)(1), UCMJ, 10 U.S.C. § 866(d)(1) (2018) [UCMJ (2018)]; cf. United
States v. Washington, 57 M.J. 394, 399 (C.A.A.F. 2002).




                                         3
                  United States v. Wagner, NMCCA No. 202000124
                                Opinion of the Court

making allowances for not having personally observed the witnesses, [we] are
. . . convinced of the [appellant’s] guilt beyond a reasonable doubt.” 5 In
conducting this unique appellate function, we take “a fresh, impartial look at
the evidence,” applying “neither a presumption of innocence nor a presump-
tion of guilt” to “make [our] own independent determination as to whether
the evidence constitutes proof of each required element beyond a reasonable
doubt.” 6 Proof beyond a “[r]easonable doubt, however, does not mean the
evidence must be free from conflict.” 7
    Appellant was convicted of sexually assaulting QM2 Mast. In order to
prove this offense as charged, the Government was required to prove that:
(1) Appellant committed a sexual act upon QM2 Mast by causing bodily harm
to her; 8 (2) that Appellant did so by penetrating QM2 Mast’s vulva with his
penis; 9 and (3) that Appellant did so without QM2 Mast’s consent. 10
    “Bodily harm” in the context of Article 120, UCMJ (2012), means “any of-
fensive touching of another, however slight, including any nonconsensual
sexual act.” 11 “Consent” is defined as “a freely given agreement to the conduct
at issue by a competent person.” 12 “Lack of consent may be inferred based on
the circumstances of the offense.” 13
   Appellant challenges the factual sufficiency of his conviction, claiming it
was “based on inconsistent witnesses and an implausible story.” 14 We disa-
gree.
   We are convinced beyond a reasonable doubt that Appellant committed
the sexual act without QM2 Mast’s consent. While the various descriptions of
the night’s myriad events are not in lock-step agreement, they do agree
where relevant to the elements of the charged offense. And the witnesses



   5   United States v. Turner, 25 M.J. 324, 325 (C.M.A. 1987).
   6   Washington, 57 M.J. at 399.
   7   United States v. Rankin, 63 M.J. 552, 557 (N-M. Ct. Crim. App. 2006).
   8   Article 120(b)(1)(B), UCMJ (2012).
   9   Article 120(g)(1)(A), UCMJ (2012).
   10   Article 120(g)(3), UCMJ (2012).
   11   Id.
   12   Article 120(g)(8)(A), UCMJ (2012).
   13   Article 120(g)(8)(C), UCMJ (2012).
   14   Appellant’s Br. at 9.




                                             4
              United States v. Wagner, NMCCA No. 202000124
                            Opinion of the Court

remained consistent on these points throughout the 27 months between the
assault and court-martial. While many allegations of sexual assault involve
only the conflicting statements of the alleged victim and the alleged offender,
the present case involves two independent eyewitnesses. One testified to
what he unequivocally described as the sounds of sexual intercourse, and
both testified to QM2 Mast’s clear expressions of her lack of consent. In both
instances, their testimony corroborated that of the victim.
    The victim gave compelling testimony describing how Appellant pushed
her onto the bed, pulled down her pants, and penetrated her despite her clear
protests. Appellant claims it is implausible that the forcible sexual assault
alleged by the victim could occur in a twin bed without waking the third
person sleeping in the bed. But the facts here do not fit Appellant’s character-
ization. Witnesses agreed that the extremely intoxicated BM2 Bravo was
passed out, not just sleeping, and QM2 Mast’s attempts to stop Appellant
were loud enough to wake the two sober Sailors asleep in the room. Given
QM2 Mast’s testimony, and the generally corroborative evidence presented at
trial, we are convinced that the sexual act occurred and was nonconsensual.
In sum, the evidence conclusively proves each element of Article 120(b)(1)(B),
UCMJ (2012).
    As our colleague points out in his dissent, some evidence at trial was not
entirely consistent with the above description of events. But we find these
inconsistencies in testimony thoroughly outweighed by the evidence as a
whole. We disagree that the evidence fails to exclude the possibility that
Appellant and QM2 Mast engaged in a consensual sexual act, and that
QM2 Mast made a false allegation of assault in order to protect her marriage.
There was no evidence indicating QM2 Mast had any interest in such a
consensual act; to the contrary, the uncontradicted evidence at trial was that
she had declined Appellant’s earlier overtures, denying that his interest in
her was mutual and reminding him that she was married. We disagree that
the alternative explanation that QM2 Mast soon thereafter changed her mind
and engaged in consensual sex with Appellant in a room where three other
Sailors slept constitutes a “fair and rational hypothesis” raising a reasonable
doubt as to Appellant’s guilt.
    The dissent also cites discrepancies in testimony regarding QM2 Mast’s
and Appellant’s respective states of undress, finding that the controverted
evidence of their near-nakedness supports the possibility that the sex was
consensual. Again, we disagree. Considering the full body of evidence, and for
the reasons given above, we find this discrepancy to be of insufficient weight
to rescue an otherwise unreasonable hypothesis.
  Finally, the dissent cites GM2 Sierra awakening as a potential reason for
QM2 Mast to tell Appellant to stop their sexual activity. But this puts the


                                       5
                      United States v. Wagner, NMCCA No. 202000124
                                    Opinion of the Court

cart before the horse. GM2 Sierra testified that it was QM2 Mast’s protests—
“in a low voice saying ‘no’ and ‘stop’”—that caused her to awake. 15 Thus,
rather than provide a motive for QM2 Mast to suddenly voice a lack of con-
sent, the order of events corroborates QM2 Mast’s claim that the act was
nonconsensual.
   Weighing the evidence in the record of trial and making allowances for
not having personally observed the witnesses, we are convinced the evidence
presented at trial was factually sufficient to support Appellant’s conviction.
We are, in fact, also convinced of Appellant’s guilt beyond a reasonable
doubt. 16

                                   III. CONCLUSION

    After careful consideration of the record and briefs of appellate counsel,
we have determined that the approved findings and sentence are correct in
law and fact and that no error materially prejudicial to Appellant’s substan-
tial rights occurred. 17 The findings and sentence as approved by the conven-
ing authority are AFFIRMED.
   Judge STEWART concurs.




    15   R. at 340.
    16Although the sole AOE was limited to factual sufficiency, we also conducted
our required review for legal sufficiency and find the evidence is legally sufficient to
support the conviction, as well. Article 66(d), UCMJ (2018).
    17   Articles 59 & 66, UCMJ (2018).




                                           6
                 United States v. Wagner, NMCCA No. 202000124
                            STARITA, J. (dissenting)


STARITA, Judge (dissenting):
    I respectfully disagree with my colleagues that the evidence is factually
sufficient to support Appellant’s conviction. Having carefully reviewed the
record of trial and making allowances for not having personally observed the
witnesses, I conclude that the Government failed to meet its burden of
proving Appellant’s guilt beyond a reasonable doubt. “Reasonable doubt” is
not “a fanciful or ingenious doubt or conjecture, but an honest, conscientious
doubt suggested by the material evidence or lack of it . . . .” 18 The evidence in
this case does not exclude “every fair and rational hypothesis except that of
guilt.” 19 As such, I would set aside the findings and sentence.
    In our unique role as appellate jurists, we take “a fresh, impartial look at
the evidence,” applying “neither a presumption of innocence nor a presump-
tion of guilt” to “make [our] own independent determination as to whether
the evidence constitutes proof of each required element beyond a reasonable
doubt.” 20 I understand and respect my colleagues’ conclusion that evidence
was presented on each element of the offense of conviction. It is the nature
and quality of that evidence that is concerning. I considered the evidence in
its totality and, as discussed below, it supports at least one “fair and rational
hypothesis except that of guilt” 21—that QM2 Mast and the Appellant were
engaged in some form of a consensual sexual encounter and that QM2 Mast’s
claims to the contrary were the result of her desire to protect her marriage
and family.
   As an initial matter, I am compelled to acknowledge that the evidence
suggests that all of the witnesses, including QM2 Mast and Appellant, had
been drinking and were intoxicated to varying degrees. This, along with the
more than two years that passed between the date of the incident and the
date of the trial, 22 helps explain the many conflicts in the testimony present-
ed at trial, but does not excuse them.




   18United States v. Meeks, 41 M.J. 150, 155 (C.A.A.F. 1994) (affirming propriety of
the military judge’s definition of “reasonable doubt”).
   19   Id.
   20   United States v. Washington, 57 M.J. 394, 399 (C.A.A.F. 2002).
   21   Meeks, 41 M.J. at 155.
   22 The alleged sexual assault occurred on 9 November 2017 and the trial occurred
on 18–21 February 2020.




                                           7
               United States v. Wagner, NMCCA No. 202000124
                          STARITA, J. (dissenting)

    First, QM2 Mast testified unequivocally that Appellant sexually assaulted
her. She testified that on the night in question Appellant did not accompany
her back to the hotel room she shared with GM2 Sierra, GM3 Romeo, and
BM2 Bravo, but that he instead came to the hotel room because he could not
find his own room. QM2 Mast testified that prior to the sexual assault Appel-
lant slept on the couch for a little while, then attempted to leave the room but
she told him to stay because she did not want him to violate curfew. She
further testified that after she told him not to leave the room, Appellant
pinned her to the bed using his bodyweight, that he held her hands above her
head with one hand while he used his other hand to pull down her jeans, and
that Appellant’s penis penetrated her vagina. QM2 Mast testified that she
was fully clothed at the time of the assault, wearing two shirts, a bra, pant-
ies, and jeans on the evening in question. She testified that Appellant man-
aged to pull her jeans down just enough to accomplish sexual intercourse
using one hand, while using his other hand to pin her to the bed. According to
QM2 Mast, Appellant was also fully clothed when the assault began and he
unbuttoned his pants during the assault.
    Having carefully read the account, QM2’s description of the sexual as-
sault is at best hard to believe and at worst physically impossible. Specifical-
ly, QM2 Mast’s testimony that Appellant pinned her arms above her head
with one hand and then pulled her jeans down with his other hand all while
he had his full weight pushing down on her mid-section is particularly hard
to believe when one considers the relative size of QM2 Mast and Appellant.
Petty Officer Mast testified that she is five foot seven inches tall. She claimed
at the time of trial that she weighed 100 pounds, but admitted that she told
NCIS at the time of her interview that she weighed 118 pounds. Her testimo-
ny regarding her weight fluctuation suggests an appreciation that her de-
scription of the assault juxtaposed with the size and weight of Appellant 23
creates doubt about the accuracy of her description of the relevant events.
    Petty Officer Mast’s claims of sexual assault are supported by GM2 Sier-
ra’s testimony. GM2 Sierra testified that she heard QM2 Mast at some point
say “no, stop” several times in a low voice while she was passed out in the
adjacent bed—just feet away. To be clear, GM2 Sierra was not awoken by


   23  While no witness directly testified to the exact height and weight of Appellant,
civilian defense counsel claimed in both opening and closing arguments that Appel-
lant stood five foot eight inches and weighed 135 pounds. These claims were never
contradicted by the Government. While not admitted as evidence and we do not
consider it on appeal, we recognize that the members were able to observe the
physical stature of Appellant for themselves.




                                          8
                     United States v. Wagner, NMCCA No. 202000124
                                STARITA, J. (dissenting)

loud cries for help. Rather, she testified that she heard QM2 speaking in a
low voice and she thought QM2 was talking in her sleep. GM2 Sierra further
testified that she did not immediately jump out of bed and run to QM2 Mast’s
aid, but instead nudged GM3 Romeo to wake him up. While GM2 Sierra’s
testimony corroborates that QM2 Mast told Appellant to stop, it does not
necessarily establish that nonconsensual sexual intercourse occurred. This
evidence equally supports the hypothesis previously stated—QM2 Mast and
Appellant were engaged in consensual sexual encounter and she requested
that Appellant stop. It also supports another fair and rational hypothesis:
that Appellant was attempting to engage in some form of sexual activity
short of the charged conduct, to include removing her pants, and she request-
ed that Appellant stop.
    Additionally, GM2 Sierra also testified that she got out of bed and “went
into, like, a rage.” 24 GM2 Sierra testified that from this point on she could
remember seeing faces but she could not remember any other details about
the encounter. She did not remember if either QM2 Mast or Appellant were
clothed or if lights were on in the room, nor could she shed light on the other
important contradictions between QM2 Mast’s testimony and GM3 Romeo’s
testimony. Most importantly, GM2 Sierra was unable to provide any testimo-
ny on whether a sexual encounter occurred, consensual or nonconsensual,
while certainly in physical proximity to have witnessed it.
    In contrast to GM2 Sierra’s testimony, GM3 Romeo’s testimony offered
substantial details about what occurred in the room, but conflicted with
QM2 Mast’s claims in a number of important ways. In contrast to
QM2 Mast’s claim that she and Appellant were fully clothed and that Appel-
lant pulled QM2’s pants down just far enough to accomplish the sexual act,
GM3 Romeo testified that Appellant was completely naked and QM2 Mast
was only wearing a bra. Notably, GM3 Romeo was only caused to stir and
investigate the goings-on in the hotel room because GM2 Sierra woke him up.
GM3 Romeo did not testify that he heard anyone say stop in a low voice as
GM2 Sierra did, but instead woke to observe QM2 telling Appellant to get off
of her. GM3 Romeo also testified that he heard sounds consistent with sexual
intercourse but never saw sexual intercourse. While GM3 Romeo’s observa-
tion of QM2 Mast telling Appellant to get off of her is consistent with the
Government’s theory of sexual assault, it is equally consistent with the
theory that QM2 Mast was telling Appellant to stop because she realized that
GM2 Sierra was waking up and would observe her having an extra-marital



   24   R. at 341.




                                          9
              United States v. Wagner, NMCCA No. 202000124
                         STARITA, J. (dissenting)

affair. GM3 Romeo’s testimony also reveals that he made certain assump-
tions about what had transpired between QM2 Mast and Appellant. He
testified that he concluded there must have been some sort of sexual assault
but was only told so by QM2 Mast the following day. GM3 Romeo’s interpre-
tation of what he observed was influenced by QM2 Mast’s claims to him that
a sexual assault occurred.
    However, when focusing on what GM3 Romeo actually observed and not
what he assumed or was told by QM2 Mast, his testimony contradicts im-
portant details of QM2 Mast’s claims and supports the rational hypothesis
that something other than the charged conduct occurred between QM2 Mast
and Appellant. In addition to contradicting QM2 Mast’s claims regarding her
state of dress, GM3 Romeo also testified that Appellant accompanied
QM2 Mast back to the hotel room that night, disputing QM2 Mast’s claims to
the contrary. Additionally, both GM3 Romeo and GM2 Sierra testified that
Appellant’s friend knocked on the door shortly after Appellant left the room
in order to look for Appellant’s Common Access Card [CAC]. Appellant’s
apparent direct return to his own room and his friend immediately coming to
QM2 Mast’s hotel room to look for Appellant’s CAC contradict QM2 Mast’s
claim that Appellant was only in the room because he did not know where his
own room was located.
    Further, the detail most difficult to square with QM2 Mast’s claim of sex-
ual assault is the fact, corroborated by GM3 Romeo, that QM2 Mast insisted
that Appellant remain in the hotel room before and after the alleged assault
to avoid a curfew violation. According to both QM2 Mast and GM3 Romeo,
the two of them had to calm down GM2 Sierra and explain that Appellant
could not leave the room because of curfew. Why, after being rescued by her
friends from a forcible sexual assault, would QM2 Mast insist that Appellant
remain in the room to avoid a curfew violation? This particular behavior
defies common sense.
    Finally, there is QM2 Mast’s visit to medical the next morning. Petty Of-
ficer Mast testified at trial that her friends asked her immediately following
the assault if she wanted to go to the hospital. She declined. On direct exam-
ination, when asked why she went to medical the following morning,
QM2 Mast explained that she needed a Plan B and to make sure she did not
have a sexually transmitted infection [STI]. She explained that she was
experiencing pain in her abdomen, as well as pain when she urinated. Alt-
hough she initially tested positive for an STI, it later turned out that the test
was a false positive and that she instead had a urinary tract infection. Also,
while at medical, QM2 Mast was offered a sexual assault forensic examina-
tion and she declined, which is her right. However, in doing so, the finders of
fact were deprived of evidence that could have corroborated a nonconsensual


                                       10
                 United States v. Wagner, NMCCA No. 202000124
                            STARITA, J. (dissenting)

sexual encounter. While not dispositive, this does create a much closer case.
Petty Officer Mast had a husband and young child at home, so it is possible
that she had concerns that a consensual sexual encounter resulting in a STI
would be difficult for her to explain to her husband. One could reasonably
conclude from the record before us that QM2 Mast went to medical the
following day, not to report a sexual assault, but to ensure that she would not
take an STI home to her family.
    Having been asked whether the evidence in this case proves every ele-
ment of the crime beyond a reasonable doubt, I cannot answer in the affirma-
tive. Petty Officer Mast’s description of the sexual assault, her motive to
fabricate a story of sexual assault rather than admit to extramarital sexual
conduct, the conflicts in testimony regarding whether Appellant accompanied
QM2 Mast back to her hotel room, QM2 Mast and Appellant’s states of dress,
and QM2 Mast’s behavior after the sexual assault do not exclude the fair and
rational hypothesis that QM2 Mast engaged in a consensual sexual act with
Appellant, albeit a drunken one, that she removed her own clothing or
allowed Appellant to do so, and that when discovered she claimed otherwise
in order to protect her reputation and marriage. Being unable to call this
hypothesis “a fanciful or ingenious doubt or conjecture,” 25 I conclude that the
findings and sentence should be set aside.


                                 FOR THE COURT:




                                 RODGER A. DREW, JR.
                                 Clerk of Court




   25   Meeks, 41 M.J. at 155.




                                      11